United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Long Beach, CA, Employer
)
_________________________________________ )
K.W., Appellant

Appearances:
Howard L. Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2201
Issued: August 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 27, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) nonmerit decision dated July 20, 2010 denying her request
for reconsideration because it was not timely filed and failed to establish clear evidence of error.
The last merit decision of OWCP is dated May 5, 2005, more than one year from the filing of
this appeal. The Board lacks jurisdiction to review the merits of appellant’s claim pursuant to
the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated May 1, 2007, the
Board affirmed a May 22, 2006 nonmerit decision denying appellant’s request for
1

5 U.S.C. §§ 8101-8193.

reconsideration.2 The Board found that, while appellant advised in a May 4, 2006 letter that she
was submitting a report from Dr. McQueen, such report was not received prior to OWCP’s
May 22, 2006 decision. The Board notes that additional evidence OWCP received following its
May 22, 2006 decision included a May 30, 2006 fax transmission containing an April 30, 2006
report from Dr. McQueen, a clinical psychologist. The Board could not review this evidence as
its review of the case was limited to the evidence which was before OWCP at the time of its final
decision. The facts and circumstances surrounding the prior appeal are hereby incorporated by
reference.
The May 30, 2006 fax transmission also contained a copy of a May 4, 2006 fax in which
appellant requested reconsideration of the May 5, 2005 OWCP decision. Appellant requested
that Dr. McQueen’s report be added to her record in her appeal of the denial of her claim.
On April 15, 2010 appellant’s attorney requested reconsideration and submitted a
23-page brief. He noted that on or about May 4, 2006 appellant submitted a 10-page faxed
reconsideration request with contemporaneous medical evidence. This included a five-page
medical report from Dr. Lila McQueen, a clinical psychologist. Counsel noted that the claim file
contained only the first five pages of the faxed documents, but not Dr. McQueen’s five-page
report. He argued that the claim should be reopened as appellant’s proof of faxing on May 4,
2006, which noted 10 pages were faxed, raised an inference that Dr. McQueen’s five-page report
was faxed on May 4, 2006 but lost. Counsel also argued that the record did not contain any
contradictory facts that would discredit appellant’s statement that she faxed Dr. McQueen’s
report on May 4, 2006 and OWCP was obligated to review Dr. McQueen’s report. Counsel also
presented arguments that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits.
Appellant submitted statements pertaining to her claim, Dr. McQueen’s April 30, 2006
report; and a copy of the May 4, 2006 facsimile cover sheet, which noted appellant’s desire for
reconsideration and that a report from Dr. McQueen was included. Dr. McQueen advised that
appellant still had chronic adjustment disorder causally related to the accepted work stressors.
She also disagreed with the opinion of the impartial medical specialist, to whom special weight
was accorded in terminating appellant’s benefits.
By decision dated July 20, 2010, OWCP denied appellant’s request on the grounds it was
untimely and insufficient to show clear evidence of error in the most recent merit decision of
May 5, 2005.3

2

Docket No. 07-229 (issued May 1, 2007). OWCP accepted that appellant sustained an adjustment disorder in
the performance of her federal duties and placed appellant on the compensation rolls. By decision dated May 5,
2005, OWCP terminated appellant’s compensation for wage loss and medical benefits effective that day.
3

See id.

2

LEGAL PRECEDENT
Section 8128(a) of the Act4 does not entitle a claimant to a review of an OWCP decision
as a matter of right.5 OWCP, through its regulations, has imposed limitations on the exercise of
its discretionary authority under section 8128(a). Section 10.607(a) of OWCP’s implementing
regulations provide that an application for reconsideration must be sent within one year of the
date of OWCP’s decision for which review is sought.6
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.8 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.13
The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of OWCP such that OWCP abused its discretion in denying
merit review in the face of such evidence.14
4

5 U.S.C. § 8128(a).

5

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

20 C.F.R. § 10.607(a). See also Gladys Mercado, 52 ECAB 255 (2001).

7

Id. at § 10.607(b); see also Alberta Dukes, 56 ECAB 247 (2005).

8

Nancy Marcano, 50 ECAB 110, 114 (1998).

9

Leona N. Travis, 43 ECAB 227, 241 (1991).

10

Darletha Coleman, 55 ECAB 143 (2003).

11

Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

13

Darletha Coleman, supra note 10.

14

Pete F. Dorso, 52 ECAB 424 (2001).

3

ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.15 A right to reconsideration within one year
also accompanies any subsequent merit decision.16 As appellant’s April 15, 2010 request for
reconsideration was submitted more than one year after the last merit decision of record dated
May 5, 2005, it was untimely. Consequently, she must demonstrate clear evidence of error by
OWCP in its May 5, 2005 decision.17
Appellant argued before OWCP and on appeal that she was entitled to further merit
review as Dr. McQueen’s April 30, 2006 report was part of the fax sent May 4, 2006. Her
attorney contends that the fax coversheet of May 4, 2006 and appellant’s statements raised an
uncontroverted inference of submission and OWCP was required to review the report. The
record contains a copy of the May 4, 2006 fax coversheet in which appellant stated she was
including a report from Dr. McQueen, as well as a May 30, 2006 fax which verifies that a fax
was transmitted on May 4, 2006. The record, however, contains no independent verification that
Dr. McQueen’s report was actually sent to OWCP on May 4, 2006. The May 4, 2006 fax
coversheet references a report from Dr. McQueen but the case record does not contain a copy of
any report sent to OWCP on May 4, 2006. The coversheet, on its face, does not establish error
on the part of OWCP and is insufficient to raise a substantial question concerning the correctness
of OWCP’s denial of her claim or to shift the weight of the evidence in her favor. The record
reflects that Dr. McQueen’s April 30, 2006 report was first received by OWCP on May 31,
2006,18 over one year following OWCP’s merit decision of May 5, 2005. Appellant has not
established clear evidence of error by OWCP in this regard.
The Board finds that Dr. McQueen’s report is insufficient to establish clear error by
OWCP in denying her claim. In her report, Dr. McQueen indicated that appellant still suffered
from chronic adjustment disorder causally related to the accepted work stressors. She also
disagreed with the opinion of the impartial medical specialist whom OWCP accorded special
weight in terminating appellant’s benefits. OWCP procedure provides the term clear evidence of
error is intended to represent a difficult standard. The claimant must present evidence which on
its face shows that OWCP made an error (for example, proof that a schedule award was
miscalculated). Evidence such as a detailed, well-rationalized medical report which, if submitted
before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.19 Thus, Dr. McQueen’s report does not raise a
substantial question as to the correctness of OWCP’s decision and does not establish clear
evidence of error.
15

20 C.F.R. § 10.607(a).

16

Robert F. Stone, 57 ECAB 292 (2005).

17

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005). The Board’s decision dated May 1, 2007
was a nonmerit decision.
18

The facsimile date indicates Dr. McQueen’s report was sent May 30, 2006.

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3c. (January 2004).

4

On appeal, appellant reiterates the contentions made in her request for reconsideration.
The Board, however, only has jurisdiction over whether appellant’s request for reconsideration
was timely filed and whether it established clear evidence of error. For the reasons discussed
above, the evidence and argument submitted by appellant does not establish that the
reconsideration request was timely filed and it also does not raise a substantial question
concerning the correctness of OWCP’s May 5, 2005 decision. OWCP properly determined that
she did not show clear evidence of error in that decision. Appellant’s attorney also raises
arguments addressing the merits of the case. However, the Board does not have jurisdiction over
the merits of this case.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was not timely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the July 20, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

